TEE         ATTORNEY                GESERAL
                             OF TEXAS

                               March 25, 1987




Mr. Kenneth 8. Ashworth                        Opinion   No. JM-655
Coamissioner
Coordinating Board                             lb:   Whether a county that aesesses
Texas College and University                   and collects      taxes for a community
   system                                      college  district     may add a 2% fee
P. 0. Box 12788
Austin, Texas 78711

Dear Mr. Ashworth:

      You ask the folloving        question:

                 Under Texas law, may a county that assesses and
             collects    taxes for a community college   district
             charge no more than two percent of the ad valorem
             taxes asscssed    as a fc’L for tax assesmnent and
             collection?

You are concerned         specifically      about the Alamo Community College
District.     See Educ.. Code 1130.005.           You do not specify         the type of
junior college     district    it is.     We conclude that, pursuant to section
6.27 of the Tax Code, a county is entitled              to a reasonable fee, not to
exceed the actual costs incurred.            for those junior college          districts,
other     than joint     county junior        college     districts,      for which it
sssesses    and collects    taxs8.     If a county assesses          and collects     taxes
for    a joint county         junior     college     district,       it  shall     receive
compensation in an amount agreed upon betveen the parties.                     but not to
exceed two percent of the ad valoren taxes assessed,                     as provided in
section 130.121(c)      of the Education Code.

      Your question arises because of a perceived conflict         between one
section  of the Education Code. section      130.121, and several sections
of the Tax Code.     Section 130.121 of the Education Code governs tax
assessment    and collection    for   junior  college  districts,       regional
college   districts.   and jolnt    county junior collect       districts     and
provides the following:

             1130.121.      Tax Assessment      and Collection

                 (a)     The governing board of each junior college
             district.     and each regional college  district,   for




                                      p.   2983
Mr. Kenneth H. Ashworth - Page 2           (JIl-655)




          and on behslf    of its     junior   college    division,
          annually shall cause the taxable property in its
          district   to be assessed     for ad valorem taxation
          and the ad valorem taxes        in the district      to be
          collected,    in accordance     with soy one of the
          methods set forth in this section,        and any method
          sdopted shall remain In effect        until   changed by
          the board.

               (b)    Each governing board shsll           be authorized
          to have the taxable             property     In its   district
          assessed       and/or   its   taxes    collected.    in whole
          or in part,         by the tsx sssess0rs           sndlor     tax
          collectors,       respectively,      of any county.        city,
          taxing district,       or other governmental subdivision
          in vhich all or any part of the junior                  college
          district     is located.

              (c)   Tba governing          board of a joint            county
           unlor    college     district       shall   be authorized        to
          have the taxable nronertv in its district                 assessed
          or its taxes collected.            in whole or in part, by
          the tax sssessors       or tax collectors,         respectively,
          of any county.        city,      taxing district,        or other
          governmental subdivision           in which all or any part
          of the joint       county funiorcollege              district     is
          located.     The tax sssessors         or tax collectors       of a
          governments1 subdivision,             on the rcquest.of          the
          governing board of a joint              county junior college
          district.     shall assess        and collect      the taxes of
          the Joint     county junior         college    district     In the
          manner prescribed        in the Property Tax Code.              Tax
          sssossors     and tar collectors           shall    receive    c=
          peasatioa      In sn amount agreed on betveen                    the
          appropriate     parties,    but not to exceed NO percent
          of    the ad valorem           tsxes     assessed.       (Emphasis
          added).

     Section 6.27(b)  of the Tax Code governs compensation                  for   sssess-
ment and collection  and provides the folloving:

               (b)   The county assessor-collector     is entitled
          to    a   reasonable    fee,  which may not        exceed
          the actual      costs incurred,      for assessing     and
          collecting     taxes for a taxfng unit pursuant to
          Subdivisions     (1) through (3) of Subsection     (a) of
          Section 6.23 of this code.       (Emphasis added).




                                    p.   2984’                                              L
Mr. Kenneth Ii. Ashworth - Page 3                    (JM-655)




      Section 6.23(a)(3)               of the Tax Code sets forth             duties    imposed upon
assessors and collectors                and provides in pertinent             part:

                 (a)‘The county assessor-collector   shall assess
           sod collect    tsxes oo property in the county      for
           the stste   sod the county.      He shall also sssess
           sud collect    taxes on property for mother taxing
           unit        if:

                 .     .     .    .

               (3)  the governing body of the unit requires
           the county to sssess    and collect  its  tsxes as
           provided by Subsection (c) of Section 6.22 of this
           code. . . . (Emphasis added).

      Junior college   districts      are governed by                        chapter    130 of the
Education Code.      Section     130.004 details   the                       authorized    types of
public junior colleges   and provides the folloving                          in pertinent    part:

               (a)  By complying with the' provisions       of the
           appropriate  following    sections    of this chapter a
           public junior college     and/or district    of any one
           of the following      classifications     may be esta-
           blished:

                        (1)            an independent     school       district   junior
                 college;

                                 (2)   a city   junior   college:

                                 (3)   a union junior     college;

                                 (4)   a county junior      college;

                                 (5)   s joint-county     junior       college;   and

                         (6)   s public    junior  college   as s part
                  or divfsion      of s regional     college   district.
                  [Aote:     Sections   130.091 to 130.109 governing
                  the creation     of regions1 college districts      were
                  repealed by Acts 1985. 69th Leg., ch. 302, 13.1
                  (Emphasis added).

       Subchapter C of chapter 130 of the EducPtion Code sets forth the
fiscal    provisioos    applicable     to the various types of junior college
districts    and contains      sections     130.121, the section vith vhlch you
are concerned,       to 130.124.      Prior to its amendment in 1977. section
130.121 provided at subsection           (d) that




                                                  p. 2985
Ur. Kemcth    8. Ashworth - Page 4         (JH-655)




           _(e]ach governing board shall be suthorized            to have
           the taxable property in its district           assessed.      its
           values equalized,      sod/or    its taxes collected,           fn
           whole or in part, by the tax assessors.           board[s] of
           aqualitation.    and/or tax collectors,         respectively,
           of any county,      city.     taxing district,       or other
           goveruxeatsl    subdivision     in which all or say part
           of the junior     college     district    is located.     . . .
           Such property shall be asscseed,         the values thereof
           equslised,    &d such taxes collected,         in the msnner
           and for such compensation so shall be agreed upon
           between the approprfate         parties.    . . .    (Emphasis
           Added).

In 1977, subsection   (d) was retained  and subsection                 (g)   was added.
Subsection (g) provided in pertinent psrt that

           Jt]he    governing      board of s joint         county     junior
           college    district     shall be mthorized          to have the
           taxable     oropertv      in its    district     sssessed.      its
           values equal&dw, or its taxes collected.                 in -whole
           or in part,          by the tax assessors.            boards      of
           equalization,       or tax collectors,        respectively,       of
           soy county, city,        taxing district.      or other govern-
           mental subdivision         In vhich all or any part of the
           ioint      count3        iunlor    collese        district        is
           iocated.    . . :      T&I sssessors      &d tax collectors
           shall receive compensation in sn amount agreed upon
           between the appropriate         parties,     but not to exceed
           tvo percent       of the ad val‘orem taxes              assessed.
           (Emphasis added).

Acts 1977. 65th Leg.,     ch. 198. IL, at 563.      Section  130.121 was
amended to reed in its present form. however, In the same bill       that
enacted the Property Tax Code, with subsection   (g) becoming subsection
(cl.   Acts 1979, 66th Leg., ch. 841, 34(k).  at 2320.

        A ststute   should be construed       in such s way so that it till
harmonize with other l      xlstiug   laws. unleecl its provisions          clearly
manifest     s contrary   ioteutloo.      Freels     v. Walker. 26 S.W.Zd 627.
opinion sdopted (Tax. 1930); Stste z            Ace1 Delivery Semlce,     Inc..  380
S.W.Zd 825 (Tax. Civ. App. - IDallas 1964)) rev'd ou other grounds, 388
S.W.Zd 930 (Tax. 1965).        General and speck el ststutes        should be read
together sod harmonized. if it         is possible.       Iialscll v. Texas Water
Coam~ission. 380 S.W.Zd 1 (Tax. Civ. App. - Austin 1964, writ ref'd
n.r.e.);     Conley v. Dsughter's     of the Republic,         156 S.W. 197 (Tex.
1913).      Because we sra required        to    construe   both provisions     har-
moniously If such a constructiou         is possible,      we construe subsection
(c) of section     130.121 of the Education Code to create an exception to




                                          p. 2986
Hr. Kenneth H. Ashvorth - Page 5            (JM-655)




the general    provisions  regarding   compensation for assessment                 and
collection  for taxes set out in section 6.27 of the Tax Code.

       Accordingly,      we conclude that, pursuant to section             6.27 of the
Tax Code, a county is entitled              to s reasonable       fee. not to exceed
actual costs incurred,         for those junior college        districts.    other thsn
joint    county    junior    college    districts,     for vhich it       sssesses  and
collects    taxes.      If a county sssesses       and collects     taxes for s joint
county junior       college   district,     it shall receive       compensation in an
amount agreed upon between the parties.              but not to exceed two percent
of the ad valorem taxes assessed,            as provided in section 130.121(c)       of
the Education Code.

                                    SUUUARY

                   Pursuant to section         6.27 of the Tax Code. s
            county is entitled          to’ a reasonable    fee.    not to
            exceed actual        costs    incurred,    for those junior
            college   districts.       other than joint    county junior
            college    districts,        for   which it    assesses       and
            collects   tsxes.      If s county sssesses and collects
            tsxes for a joint county junior college              district,
            it   shall receive compensation in an amount agreed
            upon between the parties.            but. not to exceed two
            percent    of the ad valorem taxes             assessed.       as
            provided    in section        130.121(c)   of the Education
            Code.




JACK EIGRTOWER
                                              s  Very


                                                       AL
                                                         ruly



                                                 J. I M MATTOX
                                                                yours


                                                               /I-
                                                                        An _
                                                 Attorney General of Texas


First Assistant Attorney       General

UARYFLELLER
Executive Assistant      Attorney   General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                                         p. 2987